DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/19/2022. In particular, claim 1 has been amended to recite a rubber composition and to recite the weight average molecular weight. Additionally, new claims 21-22 have been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, 10-13, 15-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6,300,416) in view of Arai (JP2000-159837). As the JP document is not in English, citations are made to the attached translation.
Okada teaches copolymers of (i) ethylene, (ii) aromatic vinyl compound, (iii) non-conjugated polyene, and optionally, (iv) alpha olefin having at least 3 carbon atoms (abstract). Okada teaches the content of non-conjugated diene is 0.01 to 30 mol% (col. 20, ln. 5-9, 58-65). Okada teaches an example of an ethylene/propylene/styrene/ethylidene-8-methyl-1,7-nonadiene where the Et/Pr ratio is 78/22 and the (Et+Pr)/St ratio is 95/5 (col. 54, ln. 54-67) which gives an Et/Pr/St ratio of 74.1/20.9/5. Given the teaching of a non-conjugated diene range of 0.01 to 30 mol% (col. 20, ln. 5-9, 58-65) the molar ratio of the ethylene/propylene/styrene/ethylidene-8-methyl-1,7-nonadiene ranges from 74.1/20.9/5/0.01 to 74.1/20.9/5/30, which corresponds to a mass ratio of Et/Pr/St/diene of about 59.7/25.3/15/0.04 to about 24.7/10.4/6.2/58.6. 
This results in an amount of styrene of from 6.2 to 15 wt% which falls in the range of claim 1. The amount of diene is 0.04-58.6 wt% which overlaps the range recited in claim 2. The amount of ethylene is 24.7-59.7wt% and the amount of ethylene+propylene is 31.1-85wt% which overlaps the range recited in claim 3.
Okada teaches the propylene is an optional component (abstract) which would give a non-conjugated olefin unit of ethylene alone. Okada teaches examples of the diene include dicylcopentadiene (col. 7, ln. 46-65), which would give a terpolymer of ethylene, styrene and dicylcopentadiene. 
Okada teaches using the polymer in a rubber composition that is vulcanized (col. 48, ln. 8-43) for a tire side wall (col. 46, ln. 30-44).
Okada teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Okada suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Okada. See MPEP 2123.
Okada does not explicitly recite the weight average molecular weight of the  (i) ethylene, (ii) aromatic vinyl compound, (iii) non-conjugated polyene copolymer.
However, Arai teaches rubber compositions (¶ 3) comprising a styrene-ethylene-diene copolymer (¶ 3) where the molecular weight of the copolymer is 10,000 to 1,000,000 (¶15). It would have been obvious to one of ordinary skill in the art to use the molecular weight of Aria because it provides suitable processability (¶15).
Response to Arguments
Applicant’s arguments with respect to the rejections over Li and Zhang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments over Osaka have been considered. However, as noted above, using a styrene/ethylene/non-conjugated polyene having the claimed molecular weight in a rubber composition is known in the art. Specifically, Arai teaches rubber compositions (¶ 3) comprising a styrene-ethylene-diene copolymer (¶ 3) where the molecular weight of the copolymer is 10,000 to 1,000,000 (¶15) because it provides suitable processability (¶15). Therefore, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764